Exhibit 10.4

 [image_004.jpg]

CORPORATE AGREEMENT (Translated)

 

Party A: Dongguan City Zhenghao Shiye Investment Co., Ltd.

Party B: KUBE Development. Ltd.

 

Intent: Based on the taste preference of Party A, Party B has customized a
Coffee Blend formula, defined as 613 (henceforth denoted as “613”). This
agreement maintains without prejudice to the interests of either signing
parties’.

 

1. Party A is willing and accepting the adoption of 613 prepared by Party B and
acknowledging that Party B is the designer of 613 and the only person who owns
this intellectual property. It agrees to fulfill and guarantee the following
terms:

 

a. During the cooperation period, from January 1, 2020 to December 31, 2021,
Party A

guarantees that it will continue or maintain the purchase of coffee beans from
Party B, purchase will continue within 45 days previous purchase of 613.

b. In the event that Party A fails to meet the above commitments (a), Party B
shall

withdraw the right to use 613 as violation of the commitments of Party A.

c. Since Party B agrees to render reseller and user rights of 613 to Party A,
with the understanding that Party A guarantees to only use 613 for the
manufacture of coffee products for sale to Party A’s clients, including coffee
beans and coffee powder packaging, but will never disclose to any Third Party
the composition and content of 613.

 

2. During the cooperation period, Party B will guarantee and promise not to
disclose, share

and/or sell 613’s formula and user rights to any third party if Party A performs
(1)(a) and (c).

 

3. Both parties are required to sign a written consent 60 days prior to the
termination date of

this cooperation agreement to extend Party A's right to use 613. Otherwise,
Party A's right to use 613 will terminate on the termination date, and Party B
will be free to sell or use 613.

 

4. This cooperation agreement is governed by and based on the laws of the Hong
Kong

Special Administrative Region.

 

5. If any party breaches the contract and the other party has a loss, it will be
compensated

according to the common law.

 



On Behalf of KUBE Development Ltd.   On Behalf of 东莞市正好实业投资有限公司 (Agility)      
/s/ Winson H Wong   /s/ Kwok Hei Leung Mr Winson H Wong, CEO   Mr Kwok Hei
Leung, director Date: January 1, 2020   Date: January 1, 2020

 

 

Room 1502, 15/F Beverly House, 93~107 Lockhart Road, Wan Chai, Hong Kong
TEL +852 5462 8398/ +86 147 1493 9077